ILI" D.
                                                                                                                             7
                                                                                                                        OF A11PEALS
                                                                                                                 L? 1': IS310tl I i

                                                                                                   2014 KAR 19           AH 8: 4 H

                                                                                                    J   T   r.




                                                                                                        y




    IN THE COURT OF APPEALS OF THE STATE OF WASIIIN(

                                               DIVISION II


In the Matter of the Marriage of:


MARIUSZ K. KOWALEWSKI,


                                   Appellant,                                No. 44197 -7 -II


       and

                                                                       UNPUBLISHED OPINION
BARBARA B. KOWALEWSKA,


                                   Respondent.




       MAxA, J. — Mariusz        Kowalewski appeals an order denying his motion for an award of

costs and attorney fees in an action involving Barbara Kowalewska' s attempt to collect on a

judgment for back child support, claiming the trial court erred in not finding that Barbara was

intransigent, that the hold harmless clause in the divorce decree applied, and that Barbara'.s

claims were frivolous. We affirm.


        On October 22, 1996, Barbara filed a petition for dissolution of her marriage to Mariusz. l

On January 8, 1997, the trial     court entered a      judgment for back   child support of $952. 78.              On


July 12, 1999, the superior court clerk administratively dismissed the dissolution petition. 2


 Because this case involves parties with similar last names, we refer to the parties by their first
names for clarity. We intend no disrespect.

2 Except where noted, most of the procedural facts are derived from the court dockets as the
appellant   has   not provided   these   records nor   has he filed   a motion   to transfer the   records        from
No. 44197 -7 -II



          On December 1, 2003, Mariusz filed another petition for dissolution. After a lengthy

trial, the superior court entered a decree of dissolution on March 25, 2005, that included the

following hold harmless provision:

          3. 6 HOLD HARMLESS PROVISION.
          Each party shall hold the other party harmless from any collection action relating
          to  separate  or  community liabilities set forth above, including reasonable
          attorney's fees and costs incurred in defending against any attempts to collect an
          obligation of the other parry.

Clerk' s Papers at 4.


          Mariusz appealed the division of their properties in Poland. This court affirmed. Our

Supreme Court also affirmed. See Kowalewski v. Kowalewska, 163 Wash. 2d 542, 182 P.3d 959

 2008).


          On April 30, 2008, the trial court denied Barbara' s motion to extend the back child


support judgment, explaining that the judgment was subsumed in the 2005 divorce decree and

therefore was res judicata. Both parties appealed that decision but then voluntarily dismissed

their   appeals on   July   31, 2008.   On the same day, this time acting pro se, Barbara petitioned for

and received an order-extending the judgment under the first cause. She then asked the Division

of Child Support (DCS) to enforce the order.


          Mariusz filed a motion to vacate the extended judgment and to impose sanctions. The


trial court ordered Barbara to pay Mariusz the $300 that DCS had garnished from him.




their   previous appeals.      See RAP 10. 3(     a)(   5) ( " Reference to the record must be included for each
factual   statement. ");    RAP 9. 2( b) ( " A   party should arrange for the transcription of all portions of
the verbatim     report of proceedings      necessary to      present   the issues   raised on review. ").   Because
of the protracted nature of this dissolution and the extensive use of the courts to resolve the
disputes, this court overlooks this non -
                                        compliant procedure in order to preserve scarce judicial
resources.     RAP 1. 2( a),   ( c)..



                                                              2
No. 44197 -7 -II


However, it found no contempt or intransigence and therefore no basis for a fee award. Mariusz

appeals.



                                                  ANALYSIS


          Mariusz argues that the trial court erred in not awarding him attorney fees because

Barbara' s attempt to collect the 1987 debt had no legal or factual basis. He notes that the 1999


dismissal   extinguished    that judgment    under   RCW 26. 09. 060( 10) -( 11).   He argues that Barbara' s


repeated attempts to enforce the judgment, first in April 2008 and then again in July 2008,

amounted to intransigence, and therefore he should be compensated for his attorney fees. He

also argues that he is entitled to fees under the hold harmless clause of the 2005 decree. Finally,

he argues that Barbara' s actions were frivolous, and therefore he is entitled to recover his fees

under RCW 4. 84. 185. We disagree in all respects.


A.     INTRANSIGENCE


          The trial court specifically found that Barbara was not contemptuous and intransigent in

pursuing the back support. We review such a factual determination for a manifest abuse of

discretion. In re Marriage of Griffin, 114 Wash. 2d 772, 776, 791 P.2d 519 ( 1990) "              A manifest


abuse of discretion is a decision manifestly unreasonable or exercised on untenable grounds or

for   untenable reasons."      In re Marriage of Thomas, 6' ) Wn. App. 658, 660, 821 P.2d 1227

 1991).    A trial court may find intransigence when " demonstrated by litigious behavior, bringing

excessive motions, or     discovery    abuses."   In re Marriage of Wallace, 111 Wash. App. 697, 710, 45
P.3d 1131 ( 2002).


                  Intransigence is the quality or state of being uncompromising." In re
          Marriage of Schumacher, 100 Wash. App. 208, 216, 997 P.2d 399 ( 2000); see, e. g.,
          In re Marriage of Foley, 84 Wash. App. 839, 846, 930 P.2d 929 ( 1997) ( appellant
          filed "   numerous   frivolous   motions,"   refused to show up for his deposition, and


                                                         3
No. 44197 -7 -II



        refused    to   read correspondence   from the opposing party' s attorney); see also Eide
        v.   Eide, 1 Wn.   App.   440, 462 P.2d 562 ( 1969) ( appellant tampered with exhibits).


In re Marriage ofLarson and Calhoun, 178 Wash. App. 133, 147, 313 P.3d 1228 ( 2013),

petition for review filed, No. 89862 -6 ( Wash. Feb. 4, 2014).


        Mariusz has not provided the verbatim report of proceedings and thus this court does not


have the benefit of any in -
                           court discussions of this issue. The trial court' s order simply says

there was no contempt or intransigence. In light of the limited record that we do have, which


includes Barbara' s declaration explaining why she sought enforcement of the judgment, it is

apparent that once she obtained an attorney, she recognized that she did not have a legal basis to

enforce it. After advising DCS to stop collecting on the judgment, she had to defend herself

against Mariusz pursuit of the $ 300 that DCS had garnished. In light of this, it was not


unreasonable for the trial court to find no contempt or intransigence. The trial court did not


abuse its discretion in denying Mariusz' s motion for attorney fees.

B.    HOLD HARMLESS CLAUSE


         In the alternative, Mariusz contends that because Barbara initiated a " collection action"


against him, under the 2005 decree she had an obligation to hold him harmless for any costs and

attorney fees that he incurred defending against it. We disagree.

         Initially, while Mariusz raised his hold harmless claim in his show cause motion, nothing

in the record provided shows that the trial court considered it. It was incumbent on Mariusz to


raise the issue and obtain a ruling so this court could review it. See In re Marriage of Ochsner,

47 Wn.   App.   520, 528, 736 P.2d 292 ( 1987) ( refusing   to consider trial court' s denial of attorney

fees because record did not include report of proceedings for separate hearing held on that issue).

As a result, we need not address this issue.



                                                      M
No. 44197 -7 -II



        In any event, hold harmless provisions are intended to protect the divorcing parties from

third party complaints. See In re Marriage of Greenlee, 65 Wash. App. 703, 710, 829 P.2d 1120,

1124 ( 1992) ( " respondent had a clear legal right to be held harmless with respect to the [ Internal


Revenue Service]'   s claim against   her former husband ").   This was not a third party enforcement

action and the clause simply does not apply.

C.      RCW 4. 84. 185


        Mariusz also claims that he is entitled to fees and costs under RCW 4. 84. 185 because


Barbara' s pursuit of the past judgment was frivolous and advanced without reasonable cause.


RCW 4. 84. 185 provides for an award of attorney fees and costs to the party defending against

frivolous claims. We review a. trial court's denial of a request for attorney fees under this statute

for an abuse of discretion. Protect the Peninsula' s Future v. City ofPort Angeles, 175 Wash. App.
201, 218, 304 P.3d 914, review denied, 178 Wash. 2d 1022 ( 2013).


        As with the issue of intransigence, Mariusz has not provided copy of the verbatim report

of proceedings for our review. The trial court' s order simply says there was no contempt or

intransigence. It does not address whether this action was frivolous. As such, Mariusz has not


preserved it for our review and we address it no further.




                                                    E
No. 44197 -7 -II



        We affirm.


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




                                                       MAXA, J.
                                                                            i   J


BJq , GEN, J




                                                   2